           Case 1:19-cv-12053-IT Document 58 Filed 09/15/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

---------------------------------x
-
TIMMINS   SOFTWARE CORPORATION   :
d/b/a MITREND,
                                 :
                Plaintiff,                              Civil Action
       v.                        :                      No. 19-12053-IT

EMC CORPORATION, DELL                             :
TECHNOLOGIES INC., and DELL INC.,
                                                  :
                       Defendants.
                                 :
---------------------------------x
-
              JOINT MOTION FOR ENTRY OF A STIPULATED
     ORDER REGARDING THE USE OF TECHNOLOGY ASSISTED REVIEW

                Plaintiff Timmins Software Corporation (“TSC”) and Defendants EMC

Corporation, Dell Technologies Inc., and Dell Inc. (“Dell”) (collectively, the “Parties”) hereby

jointly submit this Joint Motion For Entry Of A Stipulated Order Regarding The Use Of

Technology Assisted Review to assist the Parties in their ongoing review of documents to be

produced in this case. As set forth in further detail below, the Parties have met and conferred

and reached agreement regarding a proposed Stipulated Order to govern Technology Assisted

Review (“TAR”) review of documents. The Parties’ proposed Stipulated Order is attached

hereto as Exhibit 1.

                As grounds for their joint request, the Parties state as follows:

                1.      The Parties have been working diligently to conduct fact discovery and

have exchanged written discovery requests and responses, worked together cooperatively to

identify custodians, negotiated search terms, engaged document review vendors, and reviewed

and produced documents. To date, the Parties already have produced tens of thousands of pages

of documents.
           Case 1:19-cv-12053-IT Document 58 Filed 09/15/20 Page 2 of 3




              2.       As the Parties were working to finalize the custodians and search terms, it

became clear that the volume of documents to review and produce would be larger than

anticipated. The Parties face a universe of documents numbering in the hundreds of thousands.

Given this, the Parties believe that using TAR will expedite identifying and producing

documents -- a process which the Court’s Order Governing E-Discovery Procedures

contemplates any Party may use. (Docket No. 47 at 9.)

              3.       The Parties have consulted with their respective technology vendors to

draft an agreed upon proposed Stipulated Order. The Parties believe that the proposed Stipulated

Order will promote the efficient and cost-effective review of documents to be produced in this

case.

              4.       A proposed Stipulated Order Regarding the Use of Technology Assisted

Review is attached hereto as Exhibit 1.

              WHEREFORE, the Parties respectfully request that the Court enter the attached

Proposed Stipulated Order Regarding the Use of Technology Assisted Review.




                                                2
          Case 1:19-cv-12053-IT Document 58 Filed 09/15/20 Page 3 of 3




Dated: September 15, 2020              Respectfully submitted,
       Boston, Massachusetts

 /s/ Benjamin M. Stern                 /s/ Christopher G. Clark
Benjamin M. Stern (BBO #646778)        Kurt Wm. Hemr (BBO #638742)
Robert Hover (BBO #685975)             Christopher G. Clark (BBO #663455)
VERRILL DANA LLP                       SKADDEN, ARPS, SLATE,
One Federal Street                         MEAGHER & FLOM LLP
Boston, Massachusetts 02108            500 Boylston Street
(617) 309-2600                         Boston, Massachusetts 02116
bstern@verrill-law.com                 (617) 573-4800
rhover@verrill-law.com                 kurt.hemr@skadden.com
                                       christopher.clark@skadden.com
Sara Hirshon (BBO #662202)
VERRILL DANA LLP                       P. Anthony Sammi (admitted pro hac vice)
One Portland Square                    Douglas R. Nemec (admitted pro hac vice)
Union Street                           SKADDEN, ARPS, SLATE,
Portland, Maine 04112                     MEAGHER & FLOM LLP
(207) 774-4000                         One Manhattan West
shirshon@verrill-law.com               New York, New York 10001
                                       (212) 735-3000
Counsel for Plaintiff                  anthony.sammi@skadden.com
Timmins Software Corporation d/b/a     douglas.nemec@skadden.com
Mitrend
                                       Counsel for Defendants
                                       EMC Corporation, Dell Technologies Inc.,
                                       and Dell Inc.




                                       3
